DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is response to amendment filed 06/04/2021.

Status of the claims
Claims 2-22 were currently pending, claims 2, 14 have been amended.  Therefore, claims 2-22 are currently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7 and 10-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayliss (US 7720846) in view of in view of Musgrove et al. (US 20040143600, hereafter Musgrove).


Regarding claim 2, Bayliss discloses: A method for identifying one or more matches between a first data element, with a plurality of fields and with one or more values of one or more of the fields representing a key for the first data element, and each of one or more second data elements stored in a data storage system (Bayliss [C4L17-30] discloses: In a database comprising a plurality of records representing information about at least one person, the records having one or more common data fields, a method for linking records to at least one person is provided. The method comprises the steps of identifying, for the one or more common data fields, at least one unique field value from one or more records linked to a given person), the method including: 
(Bayliss [C2L65 to C3L13; C3L43-52] discloses: the technique to access and analyze large amounts of data (data records stored in a database and each record may contain a plurality of data fields that describe a data entity such as person’s SSN, last name, date of birth, first name…);
Bayliss didn’t explicitly disclose, but Musgrove discloses: Accessing one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element, with a variant of the key beginning specified in accordance with a variant relation for the key (Musgrove [0062] discloses: product property database 90 is accessed ; [0068] discloses: variant names for the product (element); [0130-0133] discloses: the product specified with a variant relations such as variant product relations as feature back or white associated with product name );
determining one or more variant matches between one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element and one or more respective values of one or more search fields of the one or more second data elements (Musgrove [0099-0106] discloses: fuzzy match as variant matches between the variants of Sony  product and; [0075] disclose: this name as a data string that it uses in a sub-string search (search fields) in order to select all product information records where the manufacturer name begins with this sub-string. For example, cluster module 802 may be started over the space of product offerings with manufacturer names starting with "bell". This will define the data set for the process as selected product offerings with manufacturer strings such as "Bell Atlantic", "Bell Industries, Inc.", "and Bell Microproducts"); and
corroborating the one or more variant matches of the one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element based on a comparison of one or more respective values of one or more comparison fields of the one or more second data elements to one or more values of one or more comparison fields in the first data element, with a comparison field being different from a search field  (Musgrove [0068] discloses: a comparative analysis of that product with other product  and name selector selects the best among multiple variant names for the product found in the product records of a group; [0147; 0215] discloses: the validation is can be sued for each matching item that is found in the product information records ).


Regarding claim 3, Bayliss as modified discloses: The method of claim 2, further including: joining the one or more second data elements with the first data element based on the corroborating (Musgrove [0077-0081] discloses: clustering as product groups).

Regarding claim 4, Bayliss as modified discloses: The method of claim 2, further including: returning the one or more second data elements based on the corroborating (Musgrove [0148-0156] discloses the search result include the product names such as "New Sony MD-74 (MD74, MD74)”).
Regarding claim 5, Bayliss as modified didn’t disclose, but Musgrove discloses:: The method of claim 2, further including: forming clusters of data elements with each data element being a member of at least one cluster, with at least one of the clusters including the one or more second data elements and the first data element (Musgrove [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product). 
Bayliss as modified and Musgrove are analogous art because they are in the same field of endeavor, variant matching name. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include forming clusters of Musgrove, in order to grouping the product information The suggestion/motivation to combine is to process the product information records from the product information sources into the groups based on which product information record are likely to corresponding to the same product (Musgrove [Abstract]).

Regarding claim 6, Bayliss as modified discloses: The method of claim 5, wherein at least one data element is associated with two or more clusters, with memberships of the at least one data element (Musgrove [ 0099-0106] discloses: fuzzy matching the candidates for clustering…provide all these have a significant overlapping portion of text content; [0081] discloses: cluster module 802 makes several passes, and may merge together what were initially separate clusters). 
Regarding claim 7, Bayliss as modified discloses: The method of claim 5, further including: performing a rollup operation that calculates a weighted subtotal of a quantity within a first cluster of the clusters, the quantity being associated with one or more data elements, and the weighted subtotal being calculated by summing within the first cluster products of respective values of the quantity associated with each of a plurality of data elements in the first cluster and a respective value of a measure of ambiguity representing the membership of the plurality of data elements in the first cluster (Musgrove [0215] discloses: the total number of related products in each category are counted up (rollup). Categories with more related products in them are more likely to be validly related on the whole as an allied category of products, so the scores are adjusted accordingly based on the category counts. For example in the category of "Handheld Device Cases", nearly every product within this category will already have a relation (or many relations) to other products. This fact indicates strongly that the entire category itself, i.e. "Handheld Device Cases" has a better chance of being itself validly related to some products as an allied category of products) 
Regarding claim 10, Bayliss as modified discloses:  The method of claim 6, wherein values of the measure of ambiguity representing the memberships are related to a likelihood of the at least one data element belonging to the respective ones of the two or more clusters (Musgrove [0099] discloses: fuzzy match (approximately or likelihood) on the entire string can easily round up a first batch of candidates for clustering; [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product). 

Regarding claim 11, Bayliss as modified discloses:  The method of claim 6, wherein values of the measure of ambiguity representing the memberships are established based on a function, the function Musgrove [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product, a differential frequency analysis can be performed between merchants that are specialized on certain categories, and merchants that broadly cover many categories). 
Regarding claim 12, Bayliss as modified discloses: The method of claim 11, wherein the relationships represented by the function are related to the likelihood of a data element belonging to respective ones of the two or more clusters (Musgrove [0099] discloses: fuzzy match (approximately or likelihood) on the entire string can easily round up a first batch of candidates for clustering; [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product). 

Regarding claim 13, Bayliss as modified discloses:  The method of claim 2, further including determining membership of a given data element in a given cluster based on one or more values of one or more comparison fields of the given data element (Musgrove [0099] discloses: fuzzy match (approximately or likelihood) on the entire string can easily round up a first batch of candidates for clustering; [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product). 


Regarding claim 14, Bayliss as modified discloses:  A system for identifying one or more matches between a first data element, with a plurality of fields and with one or more values of one or more of the fields representing a key for the first data element, and each of one or more second data elements stored in a data storage system (Bayliss [C4L17-30] discloses: In a database comprising a plurality of records representing information about at least one person, the records having one or more common data fields, a method for linking records to at least one person is provided. The method comprises the steps of identifying, for the one or more common data fields, at least one unique field value from one or more records linked to a given person), the system including: 
one or more processors (Bayliss [C5L9-23]); and 
one or more machine-readable hardware storage devices storing instructions that are executable by the one or more processors to perform operations comprising (Bayliss [C5L9-23]); 
Accessing the first data element with the plurality of fields, with the one or more values of the one or more of the fields representing the key for the first data element (Bayliss [C2L65 to C3L13; C3L43-52] discloses: the technique to access and analyze large amounts of data (data records stored in a database and each record may contain a plurality of data fields that describe a data entity such as person’s SSN, last name, date of birth, first name…);
Bayliss didn’t explicitly disclose, but Musgrove discloses: Accessing one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element, with a variant of the key being specified in accordance with a variant relation for the key (Musgrove [0062] discloses: product property database 90 is accessed ; [0068] discloses: variant names for the product (element); [0130-0133] discloses: the product specified with a variant relations such as variant product relations as feature back or white associated with product name );
determining one or more variant matches between one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element and one or more respective values of one or more search fields of the one or more second data elements (Musgrove [0099-0106] discloses: fuzzy match as variant matches between the variants of Sony  product and; [0075] disclose: this name as a data string that it uses in a sub-string search (search fields) in order to select all product information records where the manufacturer name begins with this sub-string. For example, cluster module 802 may be started over the space of product offerings with manufacturer names starting with "bell". This will define the data set for the process as selected product offerings with manufacturer strings such as "Bell Atlantic", "Bell Industries, Inc.", "and Bell Microproducts");  and
corroborating the one or more variant matches of the one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element based on a comparison of one or more respective values of one or more comparison fields of the one or more second (Musgrove [0068] discloses: a comparative analysis of that product with other product  and name selector selects the best among multiple variant names for the product found in the product records of a group; [0147; 0215] discloses: the validation is can be sued for each matching item that is found in the product information records ).
Bayliss as modified and Musgrove are analogous art because they are in the same field of endeavor, variant matching name. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include forming clusters of Musgrove, in order to grouping the product information The suggestion/motivation to combine is to process the product information records from the product information sources into the groups based on which product information record are likely to corresponding to the same product (Musgrove [Abstract]).

Regarding claim 15, Bayliss as modified discloses:   The system of claim 14, wherein the operations further include: joining the one or more second data elements with the first data element based on the corroborating (Musgrove [0077-0081] discloses: clustering as product groups).

Regarding claim 16, Bayliss as modified discloses:  The system of claim 14, wherein the operations further include: returning the one or more second data elements based on the corroborating (Musgrove [0148-0156] discloses the search result include the product names such as "New Sony MD-74 (MD74, MD74)”).
Regarding claim 17, Bayliss as modified discloses:   The system of claim 14, wherein the operations further include: forming clusters of data elements with each data element being a member of at least one cluster, with at least one of the clusters including the one or more second data elements and the first data element (Musgrove [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product).

Regarding claim 18, Bayliss as modified discloses:   One or more machine-readable hardware storage devices; for identifying one or more matches between a first data element, with a plurality of fields (Bayliss [C4L17-30] discloses: In a database comprising a plurality of records representing information about at least one person, the records having one or more common data fields, a method for linking records to at least one person is provided. The method comprises the steps of identifying, for the one or more common data fields, at least one unique field value from one or more records linked to a given person), the one or more machine-readable hardware storage devices storing instructions that are executable by one or more processors to perform operations comprising including (Bayliss [C5L9-23]):
Accessing the first data element with the plurality of fields, with the one or more values of the one or more of the fields representing the key for the first data element (Bayliss [C2L65 to C3L13; C3L43-52] discloses: the technique to access and analyze large amounts of data (data records stored in a database and each record may contain a plurality of data fields that describe a data entity such as person’s SSN, last name, date of birth, first name…);
Bayliss didn’t explicitly disclose, but Musgrove discloses: Accessing one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element, with a variant of the key being specified in accordance with a variant relation for the key (Musgrove [0062] discloses: product property database 90 is accessed ; [0068] discloses: variant names for the product (element); [0130-0133] discloses: the product specified with a variant relations such as variant product relations as feature back or white associated with product name );

determining one or more variant matches between one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element and one or more respective values of one or more search fields of the one or more second data elements, with a variant of the key being specified in accordance with a variant relation for the key (Musgrove [0099-0106] discloses: fuzzy match as variant matches between the variants of Sony  product and; [0075] disclose: this name as a data string that it uses in a sub-string search (search fields) in order to select all product information records where the manufacturer name begins with this sub-string. For example, cluster module 802 may be started over the space of product offerings with manufacturer names starting with "bell". This will define the data set for the process as selected product offerings with manufacturer strings such as "Bell Atlantic", "Bell Industries, Inc.", "and Bell Microproducts");  and
corroborating the one or more variant matches of the one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element based on a comparison of one or more respective values of one or more comparison fields of the one or more second data elements to one or more values of one or more comparison fields in the first data element, with a comparison field being different from a search field (Musgrove [0068] discloses: a comparative analysis of that product with other product  and name selector selects the best among multiple variant names for the product found in the product records of a group; [0147; 0215] discloses: the validation is can be sued for each matching item that is found in the product information records ).
Bayliss as modified and Musgrove are analogous art because they are in the same field of endeavor, variant matching name. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include forming clusters of Musgrove, in order to grouping the product information The suggestion/motivation to combine is to process the product information records from the product information sources into the groups based on which product information record are likely to corresponding to the same product (Musgrove [Abstract]).

Regarding claim 19, Bayliss as modified discloses:  The one or more machine-readable hardware storage devices of claim 18, wherein the operations further include: joining the one or more second data elements with the first data element based on the corroborating (Musgrove [0077-0081] discloses: clustering as product groups).

Regarding claim 20, Bayliss as modified discloses:   The one or more machine-readable hardware storage devices of claim 18, wherein the operations further include: returning the one or more second data elements based on the corroborating (Musgrove [0148-0156] discloses the search result include the product names such as "New Sony MD-74 (MD74, MD74)”).

(Musgrove [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product).

Regarding claim 22, Bayliss as modified discloses:   the method of claim 2, further comprising: creating the key from the one or more values of the one or more of the fields in the first data element (Musgrove [0062; 0063] discloses:  product record creation tool 95 creates the new product offering are obtained and entered into product catalog 26 when a new record is created). 


Claim 9 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayliss (US 7720846) in view of  Musgrove et al. (US 20040143600, hereafter Musgrove) and further in view of Choi  (US 20020042793).

Regarding claim 9, Bayliss as modified didn’t disclose, but Choi discloses: The method of claim 6, wherein each value of the measure of ambiguity representing a membership of the at least one data element belonging to a respective one of the two or more clusters is between zero and one (Choi [0120] discloses: measuring the similarity between documents have values between 0 and 1; [0150; 0152] discloses the probability of each documents to belong to each document cluster as overlapping clustering).
Bayliss as modified and Choi are analogous art because they are in the same field of endeavor, query information matching. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include measuring steps of Choi, in order to clustering relevant documents The suggestion/motivation to combine is to perform document cluster related to the subject for related document (Choi [0023]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/Examiner, Art Unit 2161      


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161